Citation Nr: 1758600	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-31 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to special monthly compensation based on the loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  He served in the Republic of Vietnam from March 1967 to March 1968.

This case arises before the Board of Veterans Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The claim was previous remanded in March 2015 and May 2017.  The development requested having been provided, the claim is now again before the Board.


FINDINGS OF FACT

1.  The evidence establishes that erectile dysfunction is not the result of service-connected diabetes mellitus type II, nor is it the result of active service.  

2.  The medical evidence does not establish that the Veteran has lost the use of a creative organ due to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction, to include as the result of service-connected diabetes mellitus type II, are not met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for special monthly compensation (SMC) based on the loss of use of a creative organ, are not met.  38 U.S.C. § 1114(k) (2012); 38 C.F.R. § 3.350 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 391 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires that there is evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran is seeking service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus, type II.  To this end, he stated that he was diagnosed with erectile dysfunction after he was diagnosed with diabetes mellitus, and that he was prescribed Viagra in March 2011 by his private treating physician.  See April 2011 Notice of Disagreement, and October 2012 VA Form 9 (rec'd 11/07/2012).  In support of his contentions, the Veteran provided a copy of the prescription for Viagra.  The prescription is in the Veteran's name, notated as "NEW" and dated in March 2011.  The prescribing physician is Dr. PHG, MD.  See PMR:  Prescription for Medication, 3/31/2011 (rec'd 4/12/2011).  In addition, the Veteran submitted the October 2012 statement of his private treating physician, Dr. PHG, MD.  The physician opined that the Veteran has erectile dysfunction that is secondary to type 2 diabetes.  

See PMR: October 2012 Statement of Private Treating Physician (rec'd 11/7/2012).  The Board observes that this is the same physician who prescribed the Viagra in March 2011.  

Dr. PHG's diagnosis of erectile dysfunction meets the first criteria of Shedden.

Turning to the remainder of the medical evidence, the Board observes that service treatment records do not show any complaints, findings, or other abnormalities of the Veteran's genitourinary system at either entrance to or separation from active service.  Moreover, service treatment records do not show treatment for any condition of the genitourinary system, including erectile dysfunction, during active service.  See STRs, generally, and pp. 33, 26, 31, 19 (rec'd 6/10/2010).  However, the record shows that service connection was granted for diabetes mellitus in a September 2010 rating decision.  The condition is evaluated as 20 percent disabling, effective in May 2010.  This meets the second criteria under Shedden.

As will be explained below, and despite the opinion of Dr. PHG, the third criteria under Shedden is not met as there is not probative evidence of a causal connection between the diagnosed erectile dysfunction and the service-connected diabetes mellitus or the Veteran's active service.

VA examination conducted in July 2010 found no current diagnosis of erectile dysfunction, nor of other conditions that may be caused by diabetes including retinopathy, nephropathy, peripheral neuropathy in the feet or hands, coronary artery disease, cerebrovascular disease, peripheral arterial disease, gastroparesis, or skin ulcers.  See July 2010 VA Examination for Diabetes Mellitus, p. 15.  However, recognizing that medical documentation indicated the Veteran had been diagnosed with erectile dysfunction the examiner stated that ED diagnosed after the diagnosis of diabetic microvascular disease, with retinopathy or nephropathy, is most likely caused or aggravated by diabetes.  See Id., p. 18.  Again, the July 2010 VA examiner did not find that the Veteran currently manifested erectile dysfunction.  

In April 2011 and November 2012, the Veteran submitted a copy of a prescription for Viagra and a statement from his private treating physician, Dr. PHG.  The prescription for Viagra established the Veteran was being treated for erectile dysfunction from March 2011.  See PMR:  Prescription for Medication, 3/31/2011.  Dr. PHG's October 2012 statement provided both a diagnosis of erectile dysfunction and the opinion that the condition was the result of the service-connected diabetes mellitus type II.  See PMR: October 2012 Statement of Private Treating Physician.  

However, Dr. PHG did not provide a rationale for his October 2012 opinion, and did not indicate that he had reviewed the Veteran's treatment records, including VA treatment records.  

In a July 2013 VA Medical Opinion, the VA examiner opined that the Veteran's claimed erectile dysfunction was less likely than not proximately due to or the result of the Veteran's service connected diabetes mellitus type II.  As rationale, the examiner explained:

While erectile dysfunction can be due to vascular changes caused by DM II, evidence of these changes would be apparent in other body systems.  The [V]eteran has no evidence of diabetic retinopathy, no evidence of diabetic peripheral neuropathy, renal function has been normal (BUN, CREAT, eGFR) and no evidence of proteinuria.  It is unlikely the [V]eteran[']s erectile dysfunction is due to the effects [of] DM II without any evidence of these other systems showing some effect.

See July 2013 VA DBQ Medical Opinion, p. 3.

A second VA Medical Opinion was provided in June 2015.  The examiner again opined that the claimed erectile dysfunction was less likely than not proximately due to or the result of the Veteran's service connected diabetes type II.  The examiner further explained:

Review of the medical record shows no evidence of the diagnosis, treatment or complaint of erectile dysfunction in VA treatment records 2003 -- 2015.  It appears the [V]eteran was subjectively given the diagnosis by [Dr. PHG, his private treating physician], 10/23/2012 "[Veteran] has erectile dysfunction that is secondary to type 2 diabetes.  Please pay for this service related disorder."  However this diagnosis is not supported by objective medical examination.  There is no evidence of other diabetic related conditions.

***

The effects of sustained hyperglycemia do not selectively affect one organ system, as there are no other signs of diabetic related conditions it is unlikely that erectile dysfunction (if it exists) is due to DM II.

See June 2015 VA DBQ Medical Opinion, pp. 1-2 (rec'd 6/29/2015).  Concerning aggravation of a nonservice connected erectile dysfunction by the service-connected diabetes mellitus, the examiner opined, essentially, in the negative.  The examiner explained that there was:

[n]o evidence of the diagnosis, treatment or complaint of erectile dysfunction [in] VA records 2002-2015. 

See Id., p. 3.  The examiner further noted that the current severity of the claimed erectile dysfunction was not greater than the baseline.  See Id.

The July 2013 and June 2015 VA opinions were provided by the same individual, a doctor of osteopathic medicine, or OD.  

In June 2017, the examiner, a doctor of medicine (MD), Ph.D., and Master of Public Health opined that the Veteran's claimed erectile dysfunction is less likely than not secondary to or aggravated by the Veteran's service-connected diabetes mellitus type II.  As rationale, the examiner stated that all available records had been reviewed, to include the Veteran's electronic claims folder, computerized patient record system (CPRS), and compensation and pension record interchange (CAPRI) records.  A review of the problem list in VistaWeb for the [] VAMC states the Veteran's diagnosis is DM Type 2 without complications.  The records revealed no diagnoses for diabetic retinopathy, neuropathy, or diabetic nephropathy.  The examiner opined that the claimed erectile dysfunction is less likely than not secondary to the service-connected diabetes mellitus type II.  In explaining his rationale, the examiner observed that review of VA progress notes revealed a diagnosis of diabetes mellitus type II without complications, and that one would expect other diabetic residuals to be diagnosed prior to the appearance of ED, if the ED is secondary to DM Type 2.

In analyzing the medical evidence, the Board observes that Dr. PHG provided no rationale for his opinion linking the Veteran's erectile dysfunction to his diabetes mellitus.  The Veteran was asked specifically to provide a release of private medical records for Dr. PHG and any other private treating physician, or to provide those records himself so they could be used in adjudicating his claim.  The Veteran was asked to do this by letter in June 2015 and May 2017.  Copies of these letters were also provided to the Veteran's representative.  The Veteran did not provide the requested information.  Absent Dr. PHG's treatment records, or any other private treatment records, statements, opinions, clinical findings, or other documentation tending to support the Veteran's claim, it is not possible to find Dr. PHG's October 2012 statement, or the prescription for Viagra, of sufficient probative weight to establish an etiological connection between the Veteran's erectile dysfunction and his service-connected diabetes mellitus.  See Miller v. West, 11 Vet. App. 345, 348 (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).

The Board finds that when read as a whole and in the context of the Veteran's claim, the 2010, 2013, 2015, and 2017 opinions are probative.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  In sum, the 2013, 2015 and 2017 VA opinions explain that erectile dysfunction, as a result of diabetes mellitus, is less likely than not to exist where there is no evidence of effects on or diagnoses of other organ system impairment caused by diabetes mellitus.  Such conditions that normally accompany diabetes mellitus include diabetic retinopathy, diabetic nephropathy, and diabetic peripheral neuropathy.  As the medical evidence does not establish that the Veteran manifests effects or diagnoses of other organ system impairment caused by diabetes mellitus, the consensus of the 2013, 2015 and 2017 VA examiners is that the Veteran's erectile dysfunction is less likely than not the result of diabetes mellitus.  

With regard to any direct relationship to active service, the Board observes that the medical evidence does not reveal a finding that any currently diagnosed erectile dysfunction is the result of active service, and the Veteran appears not to be asserting such.  As noted above, there is no evidence of genitourinary complaints, abnormalities, diagnoses or other findings prior to, during, or at separation from active service.  The first medical evidence of a diagnosis of erectile dysfunction is the 2011 prescription for Viagra-many years after the Veteran's discharge from active service.  

In reaching its decision, the Board has considered the Veteran's assertion that he believes his erectile dysfunction is the result of his service-connected diabetes mellitus type II.  The Veteran is competent to state he first noticed erectile dysfunction after being diagnosed with diabetes mellitus type II, and that he feels his erectile dysfunction is the result of the diabetes mellitus.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, neither the Veteran nor his representative has asserted, and the record does not show, that he has the requisite medical credentials to provide clinical findings and opinions as to the specific issue in this case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Accordingly, the preponderance of the evidence is against a finding that erectile dysfunction is causally related to the service-connected diabetes mellitus type II or, in the alternative, to active service and the appeal must be denied.  As the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.



Special Monthly Compensation

The Veteran also asserts that he is entitled to SMC for loss of use of a creative organ.  SMC is available if a Veteran, as a result of a service-connected disability, has lost the use of a creative organ.  38 U.S.C. § 1114(k); 38 C.F.R. § 3.350(a).  However, the Board has determined, in this decision, that entitlement to service connection is not warranted for erectile dysfunction, as detailed above.  Close review of the medical evidence does not show the loss of use of a creative organ other than erectile dysfunction and, neither the Veteran nor his representative has argued that the Veteran has lost the use of any other creative organ due to a service-connected disability.

Accordingly, as the claim for service connection for erectile dysfunction is, by this decision, denied and the medical evidence does not show that the Veteran has lost the use of any other creative organ through a service-connected disability, the preponderance of the evidence is against entitlement to SMC based on the loss of use of a creative organ.  As the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for erectile dysfunction is denied.

Entitlement to SMC for loss of use of a creative organ is denied.





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


